Case 6:20-bk-17744-WJ         Doc 26 Filed 03/01/21 Entered 03/01/21 14:09:19             Desc
                               Main Document    Page 1 of 1


  1   TODD A. FREALY (State Bar No. 198780)
  2
      CHAPTER 7 TRUSTEE
      3403 Tenth Street, Suite 709
  3   Riverside, CA 92501
      Telephone: (951) 784-4122
  4   Facsimile: (951) 784-7143
  5
      Email: taf@lnbyb.com; taftrustee@lnbyb.com

  6

  7

  8
                                 UNITED STATES BANKRUPTCY COURT
  9

 10
                                  CENTRAL DISTRICT OF CALIFORNIA

 11
                                           RIVERSIDE DIVISION

 12
                                                        Case No. 6:20-bk-17744-WJ
      In re
 13
      ROBERT ALEXANDER MILLER,                          Chapter 7
 14
                                                        NOTIFICATION OF ASSET CASE
 15                           Debtor.

 16
                                                        [No Hearing Required]
 17

 18   TO: KATHLEEN J. CAMPBELL, CLERK OF THE UNITED STATES BANKRUPTCY
 19
      COURT
 20
              Todd Frealy, the duly appointed and acting Chapter 7 Trustee in the above-entitled
 21
      bankruptcy proceedings, hereby notifies the Clerk of the United States Bankruptcy Court that
 22

 23   assets will be administered in the above-entitled proceedings and appropriate notice should be

 24   given to creditors to file claims.
 25

 26   DATED: March 1, 2021
                                                   /s/ Todd A. Frealy
 27                                                TODD A. FREALY
                                                   Chapter 7 Trustee
 28




                                                    1
